Citation Nr: 0520909	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 12, 
2002 for the grant of service connection for traumatic lumbar 
spondylolisthesis with degenerative disc disease, to include 
the issue of whether there was clear and unmistakable error 
(CUE) in the rating decision dated April 4, 1983 that 
previously denied service connection for spondylolysis and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for traumatic 
lumbar spondylolisthesis with degenerative disc disease 
evaluated as 20 percent disabling and assigned an effective 
date of September 12, 2002, the date of the veteran's claim 
to reopen.  A Notice of Disagreement was received in April 
2003, in which the veteran expressed disagreement with the 
assignment of September 12, 2002 as the effective date of 
service connection.  A Statement of the Case was issued in 
June 2003.  A timely appeal was received in July 2003.  In 
his substantive appeal, the veteran claimed an earlier 
effective date based upon clear and unmistakable error (CUE) 
in the April 4, 1983 rating decision that previously denied 
him service connection for spondylolysis and 
spondylolisthesis.  The RO issued a Supplemental Statement of 
the Case in August 2003 addressing the veteran's claim of 
CUE.  

The veteran appeared and testified at a hearing before the 
undersigned Veterans Law Judge held at the RO in May 2005.


FINDINGS OF FACT

1.  The veteran filed his original claim for a back injury in 
September 1982.

2.  An April 1983 rating decision denied service connection 
for spondylolysis and spondylolisthesis, and the veteran was 
notified of that decision and his appeal rights.  No 
correspondence was received from him within the appeal 
period.

3.  The April 1983 rating decision failed to consider 
applicable law and evidence, which if it had been considered, 
would have yielded a manifestly different result. 


CONCLUSIONS OF LAW

The April 1983 rating decision denying service connection for 
spondylolysis and spondylolisthesis was based on clear and 
unmistakable error, and service connection for traumatic 
lumbar spondylolisthesis is granted as of August 10, 1982.  
38 U.S.C.A. § 1153, 1154(b) (West 2002); 38 C.F.R. § 3.306 
(1982); 38 C.F.R. §§ 3.104(a), 3.105, 3.303, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The Board notes that the Veterans' Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is not applicable to 
claims of CUE, since CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  Rather, the 
Board will summarize the relevant evidence where appropriate. 

The veteran's original claim for service connection for the 
residuals of a back injury was received in September 1982.  
An April 1983 rating decision denied service connection for 
spondylolysis and spondylolisthesis.  The veteran was 
notified of that decision and his appeal rights in April 
1983.  No correspondence was received from him within the 
appeal period.  This decision is, therefore, final.  
38 U.S.C.A. § 7105(b).

In September 2002, the RO received the veteran's request to 
reopen his claim for service connection for a back condition.  
A January 2003 rating decision reopened his claim and granted 
service connection for traumatic lumbar spondylolisthesis 
with degenerative disc disease.  The RO evaluated this 
disability as 20 percent disabling and assigned an effective 
date of September 12, 2002, the date of the receipt of the 
claim to reopen.  

The veteran contends that he is entitled to an earlier 
effective date.  He argues that the denial of this claim in 
April 1983 was clearly erroneous because VA failed to 
appropriately apply the law to the facts.  

The April 1983 rating decision is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).  In Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992), the United States Court of Appeals 
for Veterans Claims (Court) set forth a three-pronged test to 
be used in determining whether clear and unmistakable error 
(CUE) is present in a prior final determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The April 1983 rating decision failed to consider law and 
regulation, which, if applied properly to the facts of this 
case, clearly and unmistakably demonstrated that service 
connection was warranted for the veteran's back condition, 
i.e., spondylolysis and spondylolisthesis.  The law in 1982 
concerning the principles of entitlement to service 
connection was the same as it is now.  Essentially, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  

In 1983, the RO found, without explanation, that the 
veteran's low back condition was congenital and not 
aggravated by service.  The predecessor to 38 U.S.C.A. 
§ 1153, as well as 38 C.F.R. § 3.306 in effect at that time, 
provided that a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service. Where the 
evidence shows that there was an increase in disability 
during service, there is a presumption that the disability 
was aggravated by service. To rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  

All the elements need to grant service connection were 
present in 1983.  At the time of the veteran's entrance 
examination in November 1977, no notation of spondylolysis or 
spondylolisthesis was made.  The service medical records show 
that, starting in August 1979, the veteran complained of 
chronic low back pain, and he was diagnosed to have 
spondylolysis at the L5 level and mild spondylolisthesis on 
October 20, 1979.  Findings of the U.S. Air Force Physical 
Evaluation Board (PEB) shows the veteran was diagnosed to 
have spondylolysis of L5 vertebra, bilateral, associated with 
mechanical back pain without evidence of neurological 
compromise.  The PEB found that the disability did not exist 
prior to entering service.  The veteran was medically 
discharged from service on August 9, 1982.  The veteran filed 
his claim for service connection in September 1982, and 
underwent a VA examination in December 1982.  The VA examiner 
diagnosed the veteran to have spondylolysis and 
spondylolisthesis at the L5-S1 level with chronic low back 
pain.  

If the RO had appropriately applied the presumption of 
aggravation set forth in 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a) (1982), the veteran's back condition would have 
been acknowledged as either incurred in service, or as having 
been aggravated by service and service connection would have 
been granted for spondylolysis and spondylolisthesis.  
Assuming that the veteran's spondylolysis and 
spondylolisthesis were congenital defects, and therefore 
preexisted service, the service medical records show a 
distinct point in time (i.e., August 1979) when the veteran's 
low back condition became symptomatic.  After August 1979, 
the service medical records show continuing complaints of low 
back pain until the veteran was eventually discharged from 
service because of his low back condition.  It is clear, 
therefore, that the veteran was asymptomatic when he entered 
service, but was symptomatic when he separated from service.  
Unless there is a showing by clear and convincing evidence 
that such worsening was due to the natural progress of the 
condition, the veteran is entitled to service connection.  
The medical evidence available at the time of the April 1983 
rating decision did not reveal any opinion that the veteran's 
low back condition worsened due to the natural progress of 
the spondylolysis and spondylolisthesis.  The presumption of 
aggravation was, therefore, not rebutted and the veteran was 
entitled to service connection on the basis that his 
preexisting condition was aggravated by service.  

Accordingly, the Board finds that the April 1983 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for spondylolysis and spondylolisthesis.  
The veteran has been service connected for traumatic lumbar 
spondylolisthesis.  Service connection for traumatic lumbar 
spondylolisthesis is granted, therefore, as of August 10, 
1982.  See 38 C.F.R. § 3.400(b)(2)(i) (effective date of the 
award of disability compensation based upon direct service 
connection is the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service).


ORDER

As the April 1983 rating decision was clearly and 
unmistakably erroneous, an earlier effective date of August 
10, 1982 for service connection for traumatic lumbar 
spondylolisthesis is granted.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


